Citation Nr: 0531236	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left shin disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from December 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that confirmed and continued the 
previous denial of service connection for a psychiatric 
disorder, identified as an anxiety disorder with depressive 
features, and denied service connection for a disability of 
the left shin.  The veteran has perfected a timely appeal.

In December 2003, the Board remanded the issues of 
entitlement to service connection for dysthymic disorder, 
major depression and a disability of the left shin to the RO 
for additional development to include, but not limited to, an 
additional VA psychiatric examination.  VA psychiatric 
examinations were conducted in May 2004 and June 2005.  
Thereafter, by a July 2005 rating action, the RO granted 
service connection for dysthymic disorder (previously claimed 
as a nervous condition, anxiety and depression), and assigned 
an initial 30 percent evaluation, effective October 31, 2000.  
Since that time, the veteran has not initiated an appeal 
regarding the initial evaluation assigned (i.e., 30 percent) 
or the effective date of the award of service connection for 
dysthymic disorder (previously claimed as a nervous 
condition, anxiety and depression).  Thus, the only issue 
remaining for appellate consideration by the Board is the one 
stated on the title page. 
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997);  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he has a disability of 
the left shin that had its onset during military service.  
Service medical records include an August 1975 X-ray report 
of the left leg, wherein it was noted that the appellant had 
complained of a knot at the middle third of the left leg.  
There was about one inch of swelling at the middle third of 
the left leg.  The area was tender on palpation.  X-rays of 
the left leg revealed no evidence of any abnormality.  A 
September 1975 discharge examination report reflects that the 
veteran's lower extremities were "normal."  On a Report of 
Medical History, dated in October 1975, the veteran indicated 
that he had had swollen or painful joints.  

In denying the veteran's claim for service connection for a 
disability of the left shin, the RO maintained that the post-
service VA and private medical evidence was devoid of any 
left shin pathology.  However, in a September 2005 statement 
to VA, the veteran indicated that for the previous ten to 
eleven years, he had continued to seek treatment from the VA 
Medical Center (VAMC) in Salem, Virginia.  While a review of 
the claims file reflects that clinical records from the 
aforementioned VA facility, dating from February to March 
1995 and from June 2000 to March 2001, are of record, more 
recent reports are absent.  As for VA's obligation to secure 
these records, it should be pointed out that VA adjudicators 
are charged with constructive notice of documents generated 
by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is necessary.  Id.

Accordingly, this case is REMANDED to the RO, for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
disability of the left shin since service 
discharge in October 1975, to 
specifically include all treatment 
reports from the VAMC in Salem, Virginia, 
dating from March 2001 to the present.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them. 

2.  If, and only if, the newly received 
medical evidence reflects a confirmed 
diagnosis of a disability of the left 
shin, and if the benefit sought on appeal 
cannot otherwise be granted, should the 
veteran then be afforded a VA orthopedic 
examination.  The claims file and a 
separate copy of this remand should be 
provided to the examiner for review.  The 
examiner should determine whether it is 
at least as likely as not that any 
current disability of the left shin is 
related to his military service.  In 
formulating his or her opinion, the 
examiner is specifically requested to 
comment on the in-service X-ray of the 
left lower leg, performed in August 1975.  
A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be clearly set 
forth.  The report of the orthopedic 
examination should be associated with the 
veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the veteran's claims of 
entitlement to service connection for a 
disability of the left shin in light of 
all the evidence of record.  In addition, 
the RO should ensure that the new 
notification requirements and development 
procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), as well as the regulations 
found at 38 C.F.R. § 3.159 (2005), are 
fully satisfied.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


